Citation Nr: 0726661	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  01-09 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1944 to May 
1946.  He died in December 1999.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in July 
2003 and July 2005.  It was remanded both times for 
additional evidentiary development.  


FINDINGS OF FACT

1.  The veteran died in December 1999.  The cause of death 
was right lower lobe pneumonia.  No other cause of death was 
reported

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a duodenal ulcer treated by 
gastric resection and for mastitis.

3.  The evidence of record shows that the veteran's service-
connected residuals of a duodenal ulcer treated by gastric 
resection was a contributory cause of his death.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Because the determination below constitutes a full grant of 
the claim of service connection for cause of the veteran's 
death, there is no reason to belabor the impact of the VCAA 
on this matter, as any error in notice content or timing is 
harmless.   

Legal criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  38 
C.F.R. § 3.312(a).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(a)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).  There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Factual background

The evidence of record demonstrates that the veteran died in 
December 1999.  A Certificate of Death, which was dated in 
December 1999, indicates that the immediate cause of death 
was right lower lobe pneumonia.  No other causes were 
reported.  

At the time of the veteran's death, service connection was in 
effect for a duodenal ulcer treated by gastric resection and 
for mastitis.  

Associated with the claims file is a letter from the 
veteran's private treating physician who wrote in September 
2000 that the veteran had undergone a partial gastrectomy in 
October 1999 which was related to the veteran's peptic ulcer 
disease/gastritis.  The physician opined that this procedure 
contributed to the veteran's overall decline and ultimate 
death.  The author noted that, as a result of the procedure 
the veteran had decreased oral intake which contributed to 
his inability to recover from multiple comorbidities.  

In connection with this claim, VA arranged to have the 
medical evidence reviewed by a physician in order to 
determine if there was any evidence that the veteran's 
service-connected conditions caused or materially hastened 
the veteran's death.  In February 2001, a VA physician 
provided the requested opinion.  The physician wrote that he 
had reviewed the medical evidence but couldn't find the 
terminal hospital report from St. Joseph Mercy Hospital.  The 
VA physician wrote that the veteran had multiple medical 
problems including non-insulin dependent diabetes mellitus, 
right lung carcinoma, seizure disorder, right temporal lobe 
lobectomy, cerebral hemorrhage, Parkinson's disease, peptic 
ulcer disease and partial gastrectomy.  The physician opined 
that the service-connected duodenal ulcer and partial 
gastrectomy might have contributed to the veteran's overall 
physical condition but did not materially hasten his death.  
The physician, however, did not provide any rationale for his 
opinion.  

In July 2003, the Board remanded the issue on appeal, noting, 
in part, that the VA physician who provided the February 2001 
opinion failed to provide a rationale for his opinion.  The 
Board determined that the issue on appeal should be remanded 
to obtain the final hospital discharge summary for the 
veteran and to obtain a rationale to support the February 
2001 opinion.  

In September 2004, the same VA physician wrote that he had 
reviewed the evidence of record but could not find the 
terminal hospital summary for the veteran's final illness.  
The physician indicated that, as result of not being able to 
review the terminal hospital summary, he cold not give a more 
specific opinion than that the veteran's service-connected 
gastrointestinal disability might have contributed to the 
veteran's overall physical condition but did not materially 
hasten his death.  

In July 2005, the Board noted that the VA physician's 
September 2004 statement again failed to provide a rationale 
to support his February 2001.  The Board remanded the issue 
on appeal to again obtain the terminal hospital summary and 
to provide a complete rationale for his opinion.  

Additional medical records were received from St. Joseph 
Mercy Hospital but these also did not include a terminal 
hospital summary.  

In August 2006, the VA physician who produced the February 
2001 and September 2004 opinions wrote that he could not find 
the terminal hospital expiration summary and therefore was 
unable to give a more specific opinion as to whether the 
veteran's service-connected gastrointestinal disability 
caused, substantially contributed, or materially hastened the 
veteran's death.  

Analysis

The Board finds that service connection is warranted for the 
cause of the veteran's death.  The private physician's 
September 2000 opinion provides a link between the cause of 
the veteran's death and his service-connected disability.  
Furthermore, his opinion is supported by the rationale that 
the surgical procedure used to treat the service-connected 
disability resulted in a reduced ability of the veteran to 
feed himself.  It is conceivable to the Board that the 
reduced ability of the veteran to feed himself contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  While the private physician did not use the specific 
language set out in the pertinent regulations, a liberal 
reading of his opinion supports the appellant's claim.  

Furthermore, the Board finds that there is no competent 
evidence of record which weighs against the claim.  While the 
VA reviewer expressed the opinion that the service-connected 
disability contributed to death but did not but did not 
materially hasten his death, the lack of supporting rationale 
for the opinion significantly reduces its probative value.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty for a grant of service 
connection.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).

Based on the above, the Board finds that service connection 
is warranted for the cause of the veteran's death.  The 
evidence of record, at a very minimum, is in equipoise.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


